Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Johnson et al US2010/0280584, Johnson fails to disclose plastic deformation properties to (i) facilitate a shaping of the electrical lead assembly along the first portion, and (ii) substantially maintain a shape following the shaping of the lead assembly, wherein the first portion extends to a distal end of the electrical lead assembly, and wherein the first portion is configured to be shaped in order to maintain a desired shape and position relative to the targeted tissue of the subject and an elastic recoil force of the at least one outer covering is insufficient to overcome a plastic deformation of the first insert.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(A) US 2019/0275325 has a stiffener throughout the lead where the stiffness at the proximal end is greater than the stiffness at the distal end [0102], [0120].

(B) US2020/0155798 discloses a stiff segment 542 and a relatively soft segment 541 that extend the entire length of the lead.

(C) US 2002/0065544 teaches a lead with multiple inserts to effect the stiffness/bendability of the lead, but does not mention a cover. 

(D) USP 6,188,931 to Holmstrom et al. mentions that a standard lead may be covered with an additionally layer of bioresorbable material that initially stiffens the lead, but after the layer has been resorbed, the lead reverts to its flexibility (8) and (21) of electronic patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792